DETAILED ACTION
8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 17 recites “a first obtainment unit”, “a second obtainment unit”, “a changing unit” and “output unit”, there is no adequate description about “a first obtainment unit”, “a second obtainment unit”, “a changing unit” and “output unit”.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “a first obtainment unit”, “a second obtainment unit”, “a changing unit” and “output unit” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
The term “a first obtainment unit”, “a second obtainment unit”, “a changing unit” and “output unit”.

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102

Claim(s) 1, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alacar et al. (US 20200409620).
Regarding claim 1, Alacar teaches a method of controlling an information processing apparatus configured to convert data received from a first print module into data appropriate for a print apparatus not supporting the first print module, comprising the steps of: 
obtaining first print data and first print setting from the first print module as a first obtainment step (p0062: Action 332 executes by retrieving and preparing the data for the print job); 
obtaining capability of the print apparatus from the print apparatus as a second obtainment step (p0062: while printing device 104 only prints using letter sized paper) ; 
changing the first print data and the first print setting according to a type of the first print data, the first print setting, and the capability of the print apparatus (p0062:; and converting the changed first print data and first print setting into data appropriate for the print apparatus to output the data to the print apparatus (p0062: convert the data into a format compatible with printing device 104). 

Regarding Claim 17, the claim is a corresponding system claim to claim 1, the discussions are respect to rejection of claim 1.

Claims 18 has  been analyzed and rejected with regard to claim 1 and in accordance with Alacar’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0034). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacar as applied to claim 1 above, and further in view of Naganum et al. (US 20210141578).
Regarding claim 2, Alacar does not explicitly disclose the method of controlling the information processing apparatus according to claim 1, wherein the type of the first print data includes vector data or raster data. 
Naganum teaches the method of controlling the information processing apparatus according to claim 1, wherein the type of the first print data includes vector data or raster data (p0167: converting data in a vector form that is suitable for processing such as working or editing into data in a bitmap form that is suitable for an output device such as a printer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alacar, and to include wherein the type of the first print data includes vector data or raster data, in order to be able to print or display data).

Claims 3-6  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacar as applied to claim 1 above, and further in view of Matsumae et al. (US 20140002848)

Regarding claim 3, Alacar does not teach the method of controlling the information processing apparatus according to claim 1, wherein the first print setting includes setting of collation printing and setting of the number of copies, and the capability of the print apparatus includes information on a collation printing function and a function of copying designated number of copies in the print apparatus. 
Matsumae teaches the method of controlling the information processing apparatus according to claim 1, wherein the first print setting includes setting of collation printing and setting of the number of copies, and the capability of the print apparatus includes information on a collation printing function and a function of copying designated number of copies in the print apparatus (p0138: number of copies… the print data transmission unit 45c changes this print data to three individual print jobs, each including a single copy of the print data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alacar, and to include wherein the first print setting includes setting of collation printing and setting of the number of copies, and the capability of the print apparatus includes information on a collation printing function and a function of copying designated number of copies in the print apparatus, in order to print image data. 

Regarding claim 4, Alacar teaches the method of controlling the information processing apparatus according to claim 3, wherein in a case where the type of the first print data is vector data while the setting of collation printing does not correspond to the collation printing function, the first print data and the first print setting are changed in the step of changing (p0062: For example, the document may include data that calls for printing on a legal sized paper while printing device 104 only prints using letter sized paper. The data sent from private job server 126 may be modified to fit onto a letter sized paper). 

Regarding claim 5, Alacar in view of Matsumae teaches the method of controlling the information processing apparatus according to claim 3, wherein in a case where the type of the first print data is vector data while the print apparatus does not have the function of copying designated number of copies, the first print data and the first print setting are changed in the step of changing (Matsumae: fig. 5: number of copy does not support, and p0138: number of copies… the print data transmission unit 45c changes this print data to three individual print jobs, each including a single copy of the print data).
The rational applied to the rejection of claim 3 has been incorporated herein.

Regarding claim 6, Alacar in view of Matsumae teaches the method of controlling the information processing apparatus according to claim 4, wherein in the step of changing, print data according to the setting of collation printing and the setting 
The rational applied to the rejection of claim 3 has been incorporated herein.

Regarding claim 16, Alacar in view of Matsumae teaches the method of controlling the information processing apparatus according to claim 1, wherein the first print module is provided in a first apparatus, a second print module is provided in a second apparatus connected with the first apparatus through a network, and the print apparatus is connected with the second apparatus through the network (Matsumae: fig. 1 and p0144). 
The rational applied to the rejection of claim 3 has been incorporated herein.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacar in view of Matsumae as applied to claim 3 above, and further in view of Matsui (US 20180113659).

Regarding claim 7, Alacar in view of Matsumae teaches the method of controlling the information processing apparatus according to claim 3, wherein in a case where the type of the first print data is raster data while the print apparatus has the function of copying designated number of copies, the setting of collation printing corresponds to the collation printing function ( Matsumae: 0138), and the number of print sides for one copy transmitted by the first print module indicates plural, the first 
Alacar in view of Matsumae does not explicitly disclose and the number of print sides for one copy transmitted by the first print module indicates plural.
Matsui teaches the number of print sides for one copy transmitted by the first print module indicates plural (p0020: print job may include, as basic setting attributes, the number of copies, a double-sided/single-sided)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alacar in view of Matsumae, and to include the number of print sides for one copy transmitted by the first print module indicates plural, the first print data and the first print setting are changed in the step of changing, in order to print job to selected printer suggested by Matsui (p007).

Regarding claim 8, Alacar in view of Matsumae and Matsui teaches the method of controlling the information processing apparatus according to claim 7, wherein in the step of changing, print data of one copy is reconfigured (Matsumae:p0138), and the setting of the number of copies is changed to setting of the number of copies corresponding to the number indicated by the number of print sides for one copy (Matsui: p0020: double-side printing). 
The rational applied to the rejection of claim 7 has been incorporated herein.

Regarding claim 9, Alacar in view of Matsumae and Matsui teaches the method of controlling the information processing apparatus according to claim 7, wherein the number of print sides is included in the first print setting (Matsui:p0020: double-side printing). 
The rational applied to the rejection of claim 7 has been incorporated herein.

Regarding claim 10, Alacar in view of Matsumae and Matsui teaches the method of controlling the information processing apparatus according to claim 7, wherein the number of print sides is included in meta-data of the first print data (Matsui:p0020: basic setting attributes, the number of copies, a double-sided/single-sided). 
The rational applied to the rejection of claim 7 has been incorporated herein.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacar as applied to claim 1 above, and further in view of Kobayashi (US 20120236329).

Regarding claim 11, Alacar does not teach the method of controlling the information processing apparatus according to claim 1, wherein the first print setting includes setting of two-sided printing, and the capability of the print apparatus includes information on a two-sided printing function. 
Kobayashi teaches method of controlling the information processing apparatus according to claim 1, wherein the first print setting includes setting of two-sided printing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alacar, to include wherein the first print setting includes setting of two-sided printing, and the capability of the print apparatus includes information on a two-sided printing function, in order to provides an apparatus and a method for, when print setting information to be used for printing is not designated for print data, generating print setting information from specific character string information in the print data suggested by Kobayashi (p0011). 

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacar in view of Kobayashi as applied to claim 11 above, and further in view of Sakuma (US 20160283265).

Regarding claim 12, Alacar in view of Kobayashi teaches the method of controlling the information processing apparatus according to claim 11, wherein in a case where the type of the first print data is vector data while the setting of two-sided printing does not correspond to the two-sided printing function, the first print data is changed in the step of changing (Kobayashi:s309 and s311 in fig. 3). 
However Alacar in view of Kobayashi does not teach print data is vector type with setting of two-sided printing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alacar, to include print data is vector type with setting of two-sided printing, in order to provide an apparatus that can secure the real-time properties required in machine control while maintaining functionality in system control in a case where a general-purpose OS is used in a multicore processor suggested by Sakuma (p0010).

Regarding claim 15, Alacar in view of Kobayashi and Sakuma teaches the method of controlling the information processing apparatus according to claim 12, wherein in the step of changing, the first print data is changed such that the changed first print data matches with the setting of two-sided printing in a case where the changed first print data is printed with the two-sided printing function of the print apparatus (Kobayashi: fig. 3). 

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacar in view of Matsumae as applied to claim 3 above, and further in view of Kobayashi (US 20120236329) and Sakuma (US 20160283265).

Regarding claim 13, Alacar in view of Matsumae does not teach the method of controlling the information processing apparatus according to claim 3, wherein the first 
Kobayashi the method of controlling the information processing apparatus according to claim 3, wherein the first print setting includes setting of two-sided printing, the capability of the print apparatus includes information on a two-sided printing function, and the method of controlling the information processing apparatus further includes a step of: changing the first print data and the first print setting, as a second changing step, in a case where the type of the first print data is vector data while the setting of collation printing does not correspond to the collation printing function, wherein in a case where the setting of two-sided printing does not correspond to the two-sided printing function, the first print data that is already changed in the second changing step is changed in the step of changing (fig. 3: s308, s309 and s311).
Sakuma teaches print data is vector type with setting of two-sided printing (p0034: include various kinds of data, such as image data, vector data.. double-side printing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alacar in view of .

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacar in view of Matsumae as applied to claim 3 above, and further in view of Kobayashi (US 20120236329), Sakuma (US 20160283265) and Naganum et al. (US 20210141578).
Regarding claim 14, Alacar in view of Matsumae teach The method of controlling the information processing apparatus according to claim 3, the method of controlling the information processing apparatus further includes a step of: changing the 
Alacar in view of Matsumae does not teach the method of controlling the information processing apparatus according to claim 3, wherein the first print setting includes setting of two-sided printing, the capability of the print apparatus includes information on a two-sided printing function, and the method of controlling the information processing apparatus further includes a step of: wherein in a case where the setting of two-sided printing does not correspond to the two-sided printing function, the first print data that is already changed in the second changing step is changed in the step of changing. 
Kobayashi teaches the method of controlling the information processing apparatus according to claim 3, wherein the first print setting includes setting of two-sided printing, the capability of the print apparatus includes information on a two-sided printing function (fig. 3: s308 s309 and s311), and the method of controlling the information processing apparatus further includes a step of: wherein in a case where the setting of two-sided printing does not correspond to the two-sided printing function, the first print data that is already changed in the second changing step is changed in the step of changing (fig. 3: s311). Naganum teaches wherein the type of the first print data includes vector data or raster data (p0167: converting data in a vector form that is suitable for processing such as working or editing into data in a bitmap form that is suitable for an output device such as a printer). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alacar in view of Matsumae, to include  wherein the first print setting includes setting of two-sided printing, the capability of the print apparatus includes information on a two-sided printing function, and the method of controlling the information processing apparatus further includes a step of: changing the first print data and the first print setting, as a second changing step, wherein in a case where the setting of two-sided printing does not correspond to the two-sided printing function, the first print data that is already changed in the second changing step is changed in the step of changing, in order to provides an apparatus and a method for, when print setting information to be used for printing is not designated for print data, generating print setting information from specific character string information in the print data suggested by Kobayashi (p0011). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677